                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               NORTHERN DIVISION
                                No. 2:11-cr-49-BO-2


UNITED STATES OF AMERICA                      )
                                              )
V.                                            )                      ORDER
                                              )
CLINTON LEVONDUS SPENCER                      )


       Thi s cause comes before the Court on defendant's motion for compassionate release. The

government has responded in opposition and the matter is ripe for ruling. For the reasons that

follow, defendant' s motion is granted.

                                          BACKGROUND

       On January 2, 2013, defendant pleaded guilty to conspiracy to distribute and possess with

intent to distribute 280 grams or more of cocaine base and a quantity of cocaine. The Court

sentenced defendant to 188 months ' imprisonment. This sentence was subsequently reduced to

151 months pursuant to retroactive amendments to the guidelines. Defendant is currently

scheduled for release on October 2, 2021.

       Defendant is 45 years old and has been diagnosed with type 2 diabetes, hypertension, and

high cho lesterol. In his motion, defendant argues that in light of his health conditions, the COVID-

19 pandemic- and its prevalence in BOP facilities- puts his life in serious jeopardy and that this

qualifies as an extraordinary and compelling reason warranting re lief under 18 U.S.C. §

3582(c)( l)(A).

                                            DISCUSSION

       Subject to few exceptions, a sentence that has been imposed may not be modified. 18

U.S.C . § 3582(c). One exception to this general rule applies where a defendant qualifies for a




          Case 2:11-cr-00049-BO Document 128 Filed 07/31/20 Page 1 of 4
modification in his se ntence due to certain age, health, or fami ly circumstance factors, often

referred to as compassionate release. 18 U.S.C. § 3582(c)(l)(A). Prior to the passage of the First

Step Act on December 2 1, 2018 , 1 the discretion to fi le a motion for compassionate release under

§ 3582(c)(l)(A) rested entirely w ith the Director of the BOP . Section 603 of the First Step Act

amended§ 3582(c)(l)(A) to provide that a defendant may request compassionate release from the

sentencing court after exh austing his administrative remedies.

          Compassionate re lease may be avai lab le to defendants where (1) extraordinary and

compel ling reasons warrant a reduction in the sentence or (2) a defendant who is serving a

sentenced imposed pursuant to 18 U.S.C. § 3559(c) is at least seventy years old and has served at

least thirty years in prison. 18 U.S.C. §§ 3582(c)( l )(A)(i)- (ii). A reducti on under either section

must be consistent with appli cable po licy statements issued by the U nited States Sentencing

Commi ssion . Id. at ( c )(1 )(A). When reducing a term of imprisonment via co mpass ionate release,

a court " may impose a term of probation or supervised release with or w ithout conditions that does

not exceed the unserved portion of the original term of imprisonment[.]" Id.

          The Guid elines provide three categories of circumstances that are extraordinary and

co mpelling . U.S.S.G. § lB 1.1 3, comment. n. l. The first concerns the medical condition of the

defendant (section A), the second concerns the age of the defendant (section B), and the third

concerns the family circumstances of the defendant (sectio n C). There is a lso a fourth category, a

catchall provision, w hi ch permits the Director of the Bureau of Pri so ns to identify other

ex traordinary circumstances that are not set out by the Guidelines (section D). U .S.S .G. § lBl.13

comment. n . l (A)- (D) . T hi s Co urt is in agreement w ith the other co urts that have deci ded that

judges have discretion to afford relief to defendants under § 3582(c)(l)(A) even where



1
    Pub . L. 11 5-39 1, 132 Stat. 5194.

                                                  2

            Case 2:11-cr-00049-BO Document 128 Filed 07/31/20 Page 2 of 4
circumstances do not fit squarely within the current policy statement of the Sentencing

Commission as reflected in U.S.S.G. § lB l.13. United States v. Maumau, No. 2:08-CR-00758-

TC-l l , 2020 WL 806121 , at *4 (D. Utah Feb. 18, 2020) (listing cases holding same). While the

applicable policy statement "provides helpful guidance, it does not constrain the Court's

independent assessment of whether 'extraordinary and compel ling reasons' warrant a sentence

reduction ." United States v. Beck, 425 F. Supp. 3d 573 , 579 (M.D.N.C. 2019).

       Finally, when assessing a request for compassionate release, a court must also consider the

18 U.S.C. § 3553(a) factors and determine whether the defendant is a danger to the safety of

another person or the community.

       To start,2 the parties agree that defendant' s Type 2 diabetes, in conjunction with the

COVID- 19 pandemic, creates an extraordinary and compelling reason under § 3582(c)(l)(A)(i) .

Specifically, defendant's medical condition presents "a serious physical or medical condition . ..

that substantially diminishes the abil ity of the defendant to provide self-care within the

environment of a correctional faci lity and from which [he] is not expected to recover. " U.S.S.G. §

1B 1.13 cmt. n. l (A)(ii)(I). The Court finds that defendant' s health issues, in light of the COVID-

19 pandemic, rise to the level of extraordinary and compelling circumstances.

       Because defendant has demonstrated extraordinary and compelling circumstances, the

Court must consider the 18 U.S.C . § 3553(a) factors and well as defendant's dangerousness to

another person or the community if released . First, defendant was held responsib le for a large

amount of cocaine base. For this conduct, he received a serious sentence-188 months. This was

reduced pursuant to the 2014 amendments to the drug quantity tables. Defendant has been in


2
 The government does not argue that defendant fai led to exhaust his remedies with the Bureau of
Prisons . Accordingly, the Court goes right to the merits of the motion. United States v. Haney, No.
19-CR-541 , 2020 WL 1821988, at *3 (S.D.N.Y. Apr. 13 , 2020) (holding that 18 U.S.C . §
3582(c)( l )(A)'s exhaustion requirement is nonjurisdictional).

                                                 3

          Case 2:11-cr-00049-BO Document 128 Filed 07/31/20 Page 3 of 4
federal custody since hi s arrest on January 12, 20 12. He had accrued on ly 2 criminal history points

prior to the instant offense. And he has just over one year remaining on his term of impri sonment.

Accordingly, the Court concludes that the more than 8 years in custody are sufficient to provide

for just punishment, promote respect for the law, and deter this defendant and others from engaging

in similar behavior.

       Finally , the Court finds that considering hi s age, criminal history, and upcoming supervised

release term, defendant wo uld not be a danger to another or the community if released.

       Based on the foregoing, defendant has demonstrated that extraordinary and compelling

reasons warrant a reduction in his sentence and that a sentence reduction otherwise comports with

the appli cable statutory and policy requirements .

                                          CONCLUSION

       The motion for compassionate release [DE 118] is ORA TED. Defendant's term of

imprisonment is REDUCED to TIME SERVED. All other terms and conditions of the judgment

remain in full force and effect. The motion to seal [DE 125 ] is also GRANTED.



       SO ORDERED, this       :)t) day of Ju ly, 2020.




                                                  4

          Case 2:11-cr-00049-BO Document 128 Filed 07/31/20 Page 4 of 4
